DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/20/21.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses “contacting” would encompass both physically contacting and electrically contacting. The first portion of the second interconnect cannot be in electrical contact with the second portion of the second interconnect, and the second portion of the second interconnect be the “contacting only” the first interconnect. 

The examiner will not address the limitations “wherein the first gate structure is electrically coupled to the first interconnect structure by contacting only the first portion of the second interconnect structure to the first gate structure and contacting only the second portion of the second interconnect structure to the first interconnect structure” with regards to the prior art. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 6, 8, and 9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Liaw (US2006/0046449). 
Regarding claim 1, Liaw disclose a first gate structure(108); a first interconnect structure (122) disposed in an interconnect layer, the interconnect layer disposed above the first gate structure, wherein the first interconnect structure is laterally displaced from the first gate structure; and a second interconnect structure (126) disposed between the first gate structure and the interconnect layer, the second interconnect structure including a first portion (left side of 126) and a second portion (right side of 126), wherein the first portion and the second portion of the second interconnect structure are laterally adjacent to each other, and the first portion (left sideof 126) is vertically shorter than the second portion by a recess (the recess being between the second/right hand gate and second portion of the second interconnect, the recess is below the dotted line in the figure below) (fig. 1B).

    PNG
    media_image1.png
    291
    640
    media_image1.png
    Greyscale

Regarding claim 2, Liaw disclose the first portion of the second interconnect structure is electrically isolated  from the first interconnect structure and any of other interconnect structures disposed in the interconnect layer by at least a dielectric structure (222) filling the recess (fig. 1B). 
Regarding claim 6, Liaw disclose a second gate structure (right gate) laterally spaced apart from the first gate structure (left gate); a third interconnect structure (122, right) disposed in the interconnect layer, wherein the third interconnect structure is laterally spaced apart from the first interconnect structure; and a fourth interconnect structure (126), disposed between the second gate structure and the interconnect layer, that connects the second gate structure to the third interconnect structure.
Regarding claim 8, Liaw disclose the first gate structure and the second gate structure are adjacent two of a number of gate structures that constitute a standard cell, the number being equal to or less than 5. (The examiner understands that zero is less than five, and the first second gate structures are adjacent 0 cell structures.)
	Regarding claim 9, Liaw disclose the first interconnect structure is included in one of a number of signal tracks disposed in the interconnect layer, the number being equal to or less than 3. (The examiner understands that zero is less than three, and Liaw disclose zero signal tracks.)
Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 could be amended to disclose “physically contact” and “physically contacting only” in order to overcome the current rejection.
The following is a statement of reasons for the indication of allowable subject matter,  the prior art of record fails to teach or suggest: a first gate structure; a first interconnect structure disposed in an interconnect layer, the interconnect layer disposed above the first gate structure, wherein the first interconnect structure is laterally displaced from the first gate structure; and a second interconnect structure disposed between the first gate structure and the interconnect layer, the second interconnect structure including a first portion and a second portion, wherein the first portion and the second portion of the second interconnect structure are laterally adjacent to each other, and the first portion is vertically shorter than the second portion by a recess, and wherein the first gate structure is electrically coupled to the first interconnect structure by physically contacting only the first portion of the second interconnect structure to the first gate structure and physically contacting only the second portion of the second interconnect structure to the first interconnect structure. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817